Citation Nr: 1823532	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for an anxiety disorder, not otherwise specified, originally claimed as a nervous condition. 

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1967 to August 1967, serving a total of one month and eleven days.  

This matter before the Board of Veterans' Appeals (Board) is on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico (Agency of Original Jurisdiction (AOJ)).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

The Veteran filed his claim for a nervous condition in April 2012. See April 2012 Veteran's Application for Compensation or Pension. A VA examination diagnosed the Veteran with an anxiety disorder, not otherwise specified, and noted that this disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. See August 2012 VA Examination. The AOJ subsequently granted service connection for this anxiety disorder, assigning the disability a 30 percent rating. See September 2012 Rating Decision. 

The Veteran filed a timely Notice of Disagreement, alleging that his anxiety disorder should warrant a higher rating. See September 2012 Notice of Disagreement. Since that time, medical records have been affiliated with the record that chronicle the Veteran's anxiety disorder more specifically than the August 2012 VA examination. CAPRI records in particular note that the Veteran has depression and anxiety coupled with visual and auditory hallucinations. See September 2012 CAPRI Records; see also July 2014 CAPRI Records. 

Additionally, a second VA examination was conducted in October 2015, where the Veteran was diagnosed with generalized anxiety disorder. See October 2015 C&P Examination. The examiner recorded that the Veteran's disability causes "occupational and social impairment due to mild or transient symptoms [that] decrease work efficiency and [his] ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by medication." Id. The Veteran reported being less irritable than he was "before," though at times he is sad. Id. His wife also told the examiner that the Veteran has been forgetful about activities of daily living. Id. Based on this new evidence of record, the AOJ increased the Veteran's disability rating from 30 percent disabling to 50 percent disabling in a December 2016 Rating Decision. See December 2016 Rating Decision. 

The Veteran filed another Notice of Disagreement to the AOJ's December 2016 Rating Decision, stating that he felt his disability rating should be 100 percent. See February 2017 Notice of Disagreement. As the AOJ's increase in the Veteran's disability rating reflects only a partial grant, the issue is still before the Board. See AB v. Brown, 6 Vet. App. 35, 38 (1993). Nonetheless, prior to adjudication, the Board requests additional evidence in the form of a more current VA examination, as well as the Veteran's most recent medical records before making a determination in order to give the Veteran every possible opportunity to substantiate his claim for an increased initial rating. 

To that end, the Board notes that there are private medical records that contain Spanish and require translation. See July 19, 2012 correspondences; see also January 9, 2015 Medical Treatment Record - Non-Government Facility. As the case is being remanded for additional development, translation of documents in the claims file should also be completed. The Board requires that all documents in the claims file not written in English be translated at the AOJ prior to adjudication.

The Veteran raised the issue of TDIU in his VA Form 9, and asked the Board to consider TDIU on an extra schedular basis. See August 2014 VA Form 9. The adjudication of the issue of a higher initial rating for an anxiety disorder could significantly change the adjudication of TDIU. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Consideration of the issue of a TDIU, therefore, will be deferred until this intertwined issue is resolved. See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). The Board will therefore revisit this issue after the disposition of the Veteran's claim noted above.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall associate the Veteran's most recent medical treatment records with his file, specifically those records from October 2015 to the present.

2. Obtain translation of all documents in the Spanish language to English.

3. Thereafter, schedule the Veteran for a VA compensation examination to determine the nature and severity of his anxiety disorder. The claims file must be made available to and be reviewed by the examiner.

In offering any opinion, the examiner must consider the following:

* the Veteran's August 2010 VA examination; 
* the Veteran's private medical records (once they have been translated from Spanish to English); 
* the Veteran's VAMC medical records, noting that he suffers from anxiety and depression with visual and auditory hallucinations; 
* the records from First Hospital, dated December 2014, noting the Veteran's inpatient status;
* the Veteran's October 2015 VA examination; and 
* CAPRI records from November 2015, where the Veteran was described by his wife as "forgetful."

The rationale for any opinion offered should be provided.

4. Thereafter, readjudicate the claims. If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012). 




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

